           Case 1:19-cv-01296-PKC Document 12 Filed 02/26/19 Page 1 of 1
           Case 1:19-cv-01296-PKC Document 11 Filed 02/25/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN THE MATTER OF THE ARBITRATION
BETWEEN

JOLEN, INC.                                            Case No. 1:19-cv-01296-PKC

                                 Petitioner,           Order

        and

KUNDAN RICE MILLS, LTD. AND
KUNDAN CARE PRODUCTS, LTD.

                                 Respondents.


                   Having considered Petitioner Jolen, Inc.'s ("Jolen") proposed motion Directing

Alternate Service on Non-U.S. Respondents Kundan Rice Mills, Ltd. and Kundan Care Products,

Ltd. (collectively, the Kundan Respondents") (the "Motion for Alternative Service"), and having

ordered Jolen to submit a proposed order (ECF No. 9, Dated February 22, 2019), and good cause

appearing therefore, the Court ORDERS as follows:

                   1.     The Motion for Alternative Service is GRANTED;

               2.      The Court, having considered the provisions of Federal Rule of Civil
Procedure 4(f)(3), directs Jolen to effect service of process upon:

                      (a)     The Kundan Repondents, by emailing a copy of the Petition to
Confirm the July 13, 2018 Partial Final Arbitration Award to Lennon Murphy & Phillips LLP
(the "Lennon Firm"), counsel of record to the Kundan Respondents in ICC Arbitration Case No.
21848 (the "Arbitration") at klennon@lmplaw.net and plennon@lmplaw.net; and

                      (b)    The Kundan Respondents, by emailing a copy of the Petition to
Confirm the July 13, 2018 Partial Final Arbitration Award to Mr. Prithu Garg, who appeared
with the Lennon Firm in the Arbitration and who is counsel of record for the Kundan
Respondents in related proceedings in India at prithu@gnslegal.in.

IT IS SO ORDERED.                ,,,,--   t;'
DATED:         d -J ) --)(
docs-100095239.1
